DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: on page 6, line 9, of the originally filed specification, the word "bather" should be changed to --battery--. On page 8, line 9, of the originally filed specification, the word "if" should be changed to --If--. On page 8, line 18, the word "hints" should be changed to--hence--.
Appropriate correction is required.

Claim Objections
3.	Claims 1-3 are objected to because of the following informalities: 
	In claim 1, the period at the end of line 2 should be deleted, and note also that a period is needed at the end of the claim after the word "Housing". Also in claim 1, the word "An" at the beginning of line 2 should not be capitalized, nor should "A" at the beginning of each of lines 3-5. Note also that "A" and "An" at the beginning of line 2 in claims 2 and 3 should not be capitalized either. Also in claim 1, "(OEM)" on lines 3-4 should be deleted because "OEM" has not been defined anywhere in the originally filed specification or claims.
In claim 2, line 2, it appears that the word "charging" should be changed to --charger--.
.
 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, line 2, it cannot be determined what is meant by "comprised of ABS", the reason being that "ABS" has not been defined anywhere in the originally filed specification or claims.
In claim 2, line 2, "said wireless cell phone charging" lacks antecedent basis, as does "the cell phone" and "the charger" on line 3.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kung et al, U.S. Patent Application Publication No. 2019/0386500.
Note figure 5 of Kung et al '6500 which shows an electronic charging system comprising a wireless cell phone charger efficient for radiating power back and forth simultaneously between a cell phone 300 and a portable charger 100 wirelessly.

 6.	Claims 2 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by any one of Miller et al (U.S. Patent Application Publication No. 2018/0083465), Miller et al (U.S. Patent No. 9,667,092), Ostrom et al (U.S. Patent Application Publication No. 2012/0268064) and Guccione et al (U.S. Patent No. 8,629,651).
Each of Miller et al ‘3465, Miller et al -092, Ostrom et al, and Guccione et al also discloses an electronic charging system and portable wireless cell phone charger having all of the limitations of claims 2 and 3 (note portable charger 10 and cell phone 200 shown in figure 15 of Miller et al '092, portable charger 810 and cell phone 890 shown in figure 20 of Miller et al '3465, charger 10 and paragraph [0002], lines 3-4 of Ostrom et al, and in figure 1 of Guccione et al, note the box labelled "Charger" and also column 3, lines 66-67), and each of these four references also discloses that the portable wireless cell phone charger is small enough to fit in one's pocket (see column 13, lines 29-38, of Miller et al '092, paragraph [0011], lines 6-7, of Miller et al '3465, paragraph [0018], lines 1-2, of Ostrom et al, and column 2, lines 50-55, of Guccione et al).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over any one of Kung et al '6500, Miller et al '092, Miller et al '3465, Ostrom et al and Guccione et al, supra.
Each of the five above-noted references discloses a portable wireless cell phone charger comprising a wireless charging station, a portable battery and a battery housing, but does not disclose that the battery housing is injection molded using ABS. To the extent that ABS is referring to Acrylonitrile Butadiene Styrene (note the indefiniteness rejection above), it would have been obvious to one of ordinary skill in the art to form the housing in each of Kung et al '6500, Miller et al '092, Miller et al '3465, Ostrom et al and Guccione et al by injection molded ABS, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention to form plastic housings using injection molded ABS, of which fact official notice is taken by the examiner (the motivation for using injection molded ABS for forming the housings of the portable chargers disclosed by Kung et al '6500, Miller et al '092, Miller et al '3465, Ostrom et al and Guccione et al is to obtain the well-known benefits of ABS, i.e., good 

Prior Art Not Relied Upon
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note also figure 1B of Kung et al '3555 which shows another example of a portable charger 100 formed within a housing 110 which encloses a portable battery 190 and a wireless charging station, and also figures 6 and 7 of Leabman et al which shows another example of a portable charger 600 formed within a housing which encloses a portable battery and a wireless charging station, and which is small enough to fit in a briefcase 702 along with a cell phone 404 so that the cell phone can be charged while being carried by an individual. Finally, note figure 9 of Bait-Suwailam et al and figure 7 of Zeine et al which show two additional examples of a portable charger having a housing and a portable battery therein for use in wirelessly charging a portable device such as a cell phone.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        February 28, 2022